Case 1:16-cv-01183-FB-SJB Document 41 Filed 06/01/20 Page 1 of 2 PageID #: 279




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------x
CHARLES WALKER,

                      Plaintiff,

       -against-                                    MEMORANDUM AND ORDER
                                                    Case No. 16-CV-01183 (FB) (SJB)
HARTFORD FIRE INSURANCE
COMPANY,

                       Defendant.
------------------------------------------------x

Appearances:

 For the Plaintiff:                                 For the Defendant:
 CHARLES WALKER                                     DARRELL JOHN
 Pro Se                                             Conway, Farrell Curtin & Kelly PC
                                                    48 Wall Street
                                                    New York, NY 10005

BLOCK, Senior District Judge:

       Plaintiff Charles Walker (“Plaintiff”) passed away on September 8, 2017, and

his then-counsel filed a Suggestion of Death with the Court on November 6, 2018.

Federal Rule of Civil Procedure 25 provides that, for any action where “a party dies

and the claim is not extinguished,” the Court may order substitution of the decedent

on a motion for substitution “made by any party or by the decedent’s successor or

representative.” In the event that no motion for substitution is “made within 90 days

after service of a statement noting the death, the action by or against the decedent

must be dismissed.” Id. To date, not motion for substitution has been filed.
                                                1
Case 1:16-cv-01183-FB-SJB Document 41 Filed 06/01/20 Page 2 of 2 PageID #: 280




      On February 24, 2020, the Court issued an Order to Show Cause (“Order”)

directing that, by “March 6, 2020, the plaintiffs family members shall notify the

Court whether they have filed a[n] action in Surrogate Court to appoint an Executor

to the plaintiff’s estate,” and advising that “[f]ailure to comply with this Order shall

result in the dismissal of the complaint without prejudice.” Copies of the Order were

mailed to Ms. Tamain McFarlin (Plaintiff’s daughter), Ms. Talisha McFarlin

(Plaintiff’s daughter), Ms. Eileen Davis (the mother of Plaintiff’s son), and Ms.

Latrice Walker (Plaintiff’s sister), at their last-known respective addresses.

      Having received no notice or motion for substitution, the Court dismisses the

Complaint without prejudice under Federal Rule of Civil Procedure 25.

      SO ORDERED.



                                               _/S/ Frederic Block________
                                               FREDERIC BLOCK
                                               Senior United States District Judge
Brooklyn, New York
June 1, 2020




                                           2
